UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1344


GERALD J. STEPHENSON,

                Plaintiff - Appellant,

          v.

JOHN   SMITH,   Owner,   J.     Smith    Enterprises    McDonalds
Corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:11-cv-00152-RAJ-DEM)


Submitted:   June 21, 2012                   Decided:   June 25, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald J. Stephenson, Appellant Pro Se. Elizabeth Ellen Clarke,
LECLAIR RYAN, PC, Richmond, Virginia; Brian Garth Muse, LECLAIR
RYAN, PC, Williamsburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gerald       J.    Stephenson       appeals    the     district    court’s

order    dismissing       his       wrongful    termination      suit.        We   have

reviewed the record and find no reversible error.                        Accordingly,

we      affirm    for         the     reasons     stated      by     the      district

court.     Stephenson v. Smith, No. 4:11-cv-00152-RAJ-DEM (E.D. Va.

Mar. 2, 2012).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and       argument    would   not   aid    the   decisional

process.



                                                                              AFFIRMED




                                            2